Citation Nr: 1216856	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  11-22 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hearing loss.

2.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active military service from May 1943 to December 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board notes that, on his VA Form 9, the Veteran requested a videoconference hearing before a member of the Board.  The requested hearing was scheduled for March 6, 2012; however, the Veteran failed to appear.  To date, he has not provided good cause for his failure to appear at the scheduled March 2012 hearing; nor has he requested rescheduling of that hearing.  Consequently, the Board finds it has met its duty to provide the Veteran with a hearing and no further efforts need be undertaken.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The RO last denied reopening of previously denied claims of service connection for hearing loss and tinnitus in a March 2004 rating decision.  The Veteran did not appeal that decision.

2.  New and material evidence sufficient to reopen these claims has not been received.



CONCLUSIONS OF LAW

1.  The March 2004 RO rating decision that last denied reopening of the Veteran's claims for service connection for hearing loss and tinnitus is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. § 3.160(d), 20.201, 20.302 (2011).

2.  New and material evidence has not been received, and the Veteran's claims for service connection for hearing loss and tinnitus are not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case or Supplemental Statement of the Case.  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In a claim to reopen, the notice must include reference to the evidence and information that is necessary to reopen the claim and to the evidence and information that is necessary to substantiate the underlying claim of service connection.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, VA satisfied its duty to notify by means of letters dated in November 2009 and April 2010 from the RO to the Veteran, which were issued prior to the RO decision issued in August 2010.  That letter informed the Veteran of what evidence was required to substantiate the claims, and of his and VA's respective duties for obtaining evidence.  The letters also explained the criteria for new and material evidence, set forth the basis of the last final denial, and advised what evidence was needed to reopen the claims as required by the Court's decision in Kent.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  He did not do so.  In fact, the Veteran provided two statements in November 2009 and April 2010 in response to the above-referenced letters indicating he had no new evidence to submit.  Consequently, as neither the Veteran (nor his representative) has identified any evidence for VA to obtain, the RO has not made any efforts to obtain any documentary evidence; nor did it have a duty to do so.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  The Board is unaware of any outstanding evidence or information that has not already been requested.  

Generally the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  When a claim is one to reopen a finally decided claim, however, VA is not obligated to provide a medical examination or obtain a medical opinion until new and material evidence has been received.  See 38 C.F.R. § 3.159(c)(4)(iii) (2011).  Because the Veteran has failed to submit new and material evidence to reopen his claims for service connection for hearing loss and tinnitus, VA was not obligated to provide him with a medical examination.

Accordingly, the Board finds that VA has satisfied its duties to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  Therefore, no useful purpose would be served in remanding the questions addressed herein for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Analysis

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may also be granted for disability that is proximately due to or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310 (2011).

By way of background, the Veteran initially filed an application for service-connected benefits for a "constant ringing in his ears" in June 1946.  By a March 1947 rating decision, the RO denied service connection for an "ear condition."  By a letter dated later in March 1947, the Veteran was notified of the decision.  He did not appeal, and the March 1947 decision became final.  See 38 U.S.C. § 709 (1946); 38 C.F.R. § 2.1008 (1948), VA Regulation & Procedure (R&PR) 1330 (Jan. 25, 1936); 38 C.F.R. § 3.1330 (1948), VA R&PR 9802 (Dec. 23, 1946).

In July 1950, the Veteran petitioned to reopen the claim of service connection for an "ear condition."  By rating decisions issued in July 1950, October 1950 and December 1950, the RO denied the Veteran's petition to reopen the claim.  The Veteran appealed those denials to the Board, which denied service connection for defective hearing and tinnitus aurium in a decision issued in March 1951, which is final.  See 38 C.F.R. § 30.9805 (1946 Supp); VA R&PR 9805 (Dec. 23, 1946).

In January 1968, the Veteran requested again that his claims for service connection be reopened.  By letter dated in April 1968, the RO advised the Veteran that his claim to reopen was being denied because the private medical evidence he submitted did not indicate service connection and, therefore, could not be considered in connection with a reopened claim for disability compensation benefits.  The Veteran appealed that decision to the Board, which issued a decision in November 1968 denying the claims, finding that the evidence submitted did not establish a new factual basis that the Veteran's defective hearing or tinnitus was incurred in or aggravated by military service.  The Board finds that its November 1968 decision is final.  See 38 C.F.R. § 19.104 (1968).  

In November 2003, the Veteran filed his fifth claim to reopen.  The RO again denied reopening the Veteran's claims in a rating decision issued in March 2004 for failure to submit new and material evidence.  Rating actions are final and binding based on evidence on file at the time the veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2011).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a Notice of Disagreement with the decision.  The decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2002).  The Veteran did not at any time indicate disagreement with this rating decision.  Therefore, it is final.  38 U.S.C.A. § 7105 (West 2002).  

Finally, in September 2009, the Veteran submitted the claims to reopen that led to the current appeal.  By rating decision issued in August 2010, the RO again denied the Veteran's application to reopen claims for service connection for hearing loss and tinnitus because the Veteran failed to submit new and material evidence.  The appeal of the rating decision issued in August 2010 is the basis for these issues that are now before the Board.

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2011).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a)(2011).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by case law, new evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not merely cumulative of other evidence that was then of record.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial pertinent to the claims now under consideration is the March 2004 RO decision.  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Furthermore, the Board must determine whether new and material evidence has been presented before it can reopen a claim to re-adjudicate the issue going to the merits.  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Board notes that the RO did not reopen the claims for service connection for hearing loss and tinnitus.

Evidence previously considered in conjunction with the Veteran's multiple claims for service connection for his hearing loss and tinnitus include the Veteran's statements; the Veteran's service treatment records; and private treatment records and medical opinions dated in November 1947, July 1950 and April 1968.

Since the last final decision issued in March 2004, the Veteran has submitted no new evidence in support of his claims to reopen for service connection for hearing loss and tinnitus.  In fact, in response to the two VCAA letters sent to him, he responded that he had no additional evidence to submit.  Consequently, the Board now denies the claims to reopen service connection for hearing loss and tinnitus because no new and material evidence has been received.  

The Board acknowledges that the Veteran's representative in its March 2012 Appellant's Brief noted that "the denials subsequent to the Court decision of Peters v. Brown, as well as the amended provisions of U.S.C. § 1154(b) were failed to be considered" and argued that "the said changes allow for the Veteran's claim to be viewed under such changes and not just merely denied based on the lack of new and material evidence."  The Board finds that this argument has no bearing on the current appeal before it.  

The Board finds that the Veteran's representative is essentially arguing the VA has failed to apply what is commonly known as the "combat presumption."  The Board notes that the "combat presumption" was initially enacted in Public Law 85-56 (June 17, 1957) (which was encoded at 38 U.S.C. § 2354(b) (1957)), revised in Public Law 85-857 (Sep. 2, 1958 effective Jan. 1, 1959) (which was encoded at 38 U.S.C. § 354(b)), and revised in Public Law 102-83 (Aug. 6, 1991) (which was encoded at 38 U.S.C. § 1154(b) and is the current version of the "combat presumption").  The Board notes that the substantive language of this statute has essentially remained the same throughout these revisions.  

The "combat presumption" provides that, in the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).  

In so much as the Veteran's representative is arguing that VA failed to apply this liberalizing law when it went into effect in 1957 or at anytime thereafter, the Board cannot use this as a reason in the present case to reopen the Veteran's claims as it does not establish a basis to reopen the claim as set forth in 38 U.S.C.A. § 7104(b).  If the representative intends to argue that there was a prior misapplication of law, the Board notes that such an argument may be the basis of a claim for clear and unmistakable error (CUE) in a prior RO or Board decision.  See 38 C.F.R. § 3.105(a); 20.1403 (2011).  There are certain procedures, of which the representative is aware, that must be followed to raise such a claim that have not been followed here.  Consequently, the Board has no jurisdiction to entertain any such claim.  

(The Veteran is advised that, if he desires to raise such a claim, he must do so in writing; specifically identifying the decision or decisions in which he claims contain CUE; and specifically allege the error in law or facts for which, but for the error, the decision would have been manifestly different.  See 38 C.F.R. § 20.1404; Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), aff'd on reconsideration, 6 Vet. App. 162, 163 (1994).  The Veteran is further advised that claims of CUE in RO rating decisions should be filed with the Agency of Original Jurisdiction (i.e., the RO that has jurisdiction over his claims file) and claims of CUE in Board decisions would be filed directly with the Board (38 C.F.R. § 20.1404).  


ORDER

New and material evidence having not been received, the claim to reopen service connection for hearing loss is denied.

New and material evidence having not been received, the claim to reopen service connection for tinnitus is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


